


110 HCON 280 IH: Supporting the goals and ideals of

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 280
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Ms. Lee (for herself,
			 Mr. Meeks of New York,
			 Mrs. Christensen,
			 Ms. Waters,
			 Ms. Kilpatrick,
			 Mr. Waxman,
			 Ms. Norton,
			 Ms. Baldwin,
			 Ms. Corrine Brown of Florida,
			 Mr. Rush, Ms. Bordallo, Mr.
			 Lewis of Georgia, Mr.
			 McDermott, Mr. Cummings,
			 Ms. Moore of Wisconsin, and
			 Mr. Davis of Illinois) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of
		  National Black HIV/AIDS Awareness Day.
	
	
		Whereas the HIV/AIDS epidemic in the United States has
			 shifted primarily to the African-American community and other communities of
			 color;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) has stated that, at the end of 2005, over 188,000
			 African-Americans were living with AIDS, representing 44 percent of all cases
			 in the United States;
		Whereas since the beginning of the epidemic,
			 African-Americans have accounted for nearly 400,000 or 42 percent of the
			 estimated 953,000 AIDS cases diagnosed, and through December 2005, an estimated
			 211,559 African-Americans with AIDS have died;
		Whereas the CDC has further stated that, in 2005,
			 African-Americans accounted for nearly 50 percent of all new HIV infections,
			 despite representing only about 12.3 percent of the population (according to
			 the 2000 Census);
		Whereas the CDC estimates that, in 2005, African-American
			 women accounted for over 66 percent of all HIV/AIDS cases among women, and were
			 25 times more likely to be infected than White women;
		Whereas the CDC estimates that of the over 18,800 people
			 under the age of 25 whose diagnosis of HIV/AIDS was made during 2001 and 2004,
			 61 percent were African-American;
		Whereas the CDC estimates that 73 percent of all children
			 born to HIV-infected mothers in 2004 were African-American;
		Whereas the CDC has determined that the leading cause of
			 HIV infection among African-American men is sexual contact with other men,
			 followed by intravenous drug use and heterosexual contact;
		Whereas the CDC has determined that the leading cause of
			 HIV infection among African-American women is heterosexual contact, followed by
			 intravenous drug use;
		Whereas in 2002, AIDS was among the top 3 causes of death
			 for African-American men in the age group 25 through 54, among the top 4 causes
			 of death for African-American women in the age group 25 through 54, and the
			 number one cause of death for African-American women aged 25 to 34
			 years;
		Whereas the CDC estimates that, since 1996,
			 African-Americans have the poorest survival rates of any racial or ethnic group
			 diagnosed with AIDS, with 64 percent surviving after 9 years compared to 65
			 percent of American Indians and Alaska Natives, 72 percent of Hispanics, 74
			 percent of Whites, and 81 percent of Asian Pacific Islanders;
		Whereas African-Americans are diagnosed with AIDS later
			 than nonminority counterparts, are confronted with barriers in accessing care
			 and treatment, and face higher morbidity and mortality outcomes;
		Whereas in 1998, the Congress and the Clinton
			 Administration created the National Minority AIDS Initiative to help coordinate
			 funding, build capacity, and provide prevention, care, and treatment services
			 within the African-American, Hispanic, Asian Pacific Islander, and Native
			 American communities;
		Whereas the Minority AIDS Initiative assists with
			 leadership development of community-based organizations (CBOs),
			 establishes and links provider networks, builds community prevention
			 infrastructure, promotes technical assistance among CBOs, and raises awareness
			 among African-American communities;
		Whereas on February 23, 2001, the first annual
			 National Black HIV/AIDS Awareness Day was organized, with the
			 slogan Get Educated, Get Involved, Get Tested; and
		Whereas February 7 of each year is now recognized as
			 National Black HIV/AIDS Awareness Day: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)supports the goals and ideals of
			 National Black HIV/AIDS Awareness Day and recognizes the eighth
			 anniversary of observing such day;
			(2)encourages State and local governments,
			 including their public health agencies, to recognize such day, to publicize its
			 importance among their communities, and to encourage individuals, especially
			 African-American individuals, to undergo testing for HIV;
			(3)encourages national, State, and local media
			 organizations to carry messages in support of National Black HIV/AIDS
			 Awareness Day;
			(4)supports full and equitable funding for the
			 Ryan White HIV/AIDS Treatment Modernization Act of 2006;
			(5)applauds the codification of the Minority
			 AIDS Initiative within the reauthorization of the Ryan White CARE Act;
			(6)supports the development of a national AIDS
			 plan with clear goals and objectives to reduce new HIV infections, especially
			 among the African-American community and other communities of color;
			(7)supports appropriate funding for HIV/AIDS
			 prevention and treatment;
			(8)supports the strengthening of stable
			 African-American communities;
			(9)supports reducing the impact of
			 incarceration as a driver of new HIV infections within the African-American
			 community;
			(10)supports effective and comprehensive HIV
			 prevention education programs to promote the early identification of HIV
			 through voluntary routine testing, and to connect those in need to treatment
			 and care as early as possible;
			(11)supports reducing the number of HIV
			 infections in the African-American community resulting from injection drug use;
			 and
			(12)supports efforts to link those infected
			 with HIV to accessible care and treatment options.
			
